Name: Commission Regulation (EC) No 2248/98 of 19 October 1998 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis and the additional notes in Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  technology and technical regulations;  natural and applied sciences;  consumption
 Date Published: nan

 EN Official Journal of the European Communities20. 10. 98 L 282/55 COMMISSION REGULATION (EC) No 2248/98 of 19 October 1998 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis and the additional notes in Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1638/98 (2), and in particular Articles 35 and 35a thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), as last amended by Commission Regulation (EC) No 1048/98 (4), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 2568/91 (5), as last amended by Regulation (EC) No 282/98 (6), defines the characteristics of olive oil and olive-residue oil and the relevant methods of analysis; whereas Regulation (EEC) No 2568/91 also amends Additional Notes 2, 3 and 4 to Chapter 15 of the Combined Nomenclature contained in Annex I to Regulation (EEC) No 2658/87; Whereas, on the basis of the results of analyses of olive oil produced in Morocco, the linolenic acid content of virgin olive oil from that country should be adjusted to take account of the natural characteristics of those products, arising in particular from the variety and specific harvesting conditions; Whereas, in order to harmonise the conditions for preparing samples of olive oil for analysis as provided for in Regulation (EEC) No 2568/91, that Regulation should require the international standard EN ISO 661 to be used; Whereas, therefore, Regulations (EEC) No 2568/91 and (EEC) No 2658/87 should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2568/91 is amended as follows: 1. the following paragraph is added to Article 1: 8. However, for the 1998/99 to 2000/01 marketing years, oil in bulk or put up in immediate packaging with a net content of 100 kilograms or more, origin- ating entirely in Morocco, the characteristics of which comply with those set out in Annex I(1), (2), (3) and (4) to this Regulation and, notwithstanding paragraphs 1 and 2, with a linolenic acid content of not more than 1 %, shall also be deemed to be virgin olive oil within the meaning of point 1(a), (b), (c) and (d) of the Annex to Regulation No 136/66/EEC.'; 2. the following paragraph is added to Article 2: 3. Samples for determining the characteristics of oil as provided for in Annex I shall be taken in accord- ance with international standard EN ISO 661 for preparing samples for tests.' Article 2 Table I in Additional Note 2 to Chapter 15 of the Combined Nomenclature contained in Annex I to Regu- lation (EEC) No 2658/87 is replaced by the table in the Annex to this Regulation. Article 3 This Regulation shall enter into force on 1 November 1998. (1) OJ 172, 30. 9. 1966, p. 3025/66. (2) OJ L 210, 28. 7. 1998, p. 32. (3) OJ L 256, 7. 9. 1987, p. 1. (4) OJ L 151, 21. 5. 1998, p. 1. (5) OJ L 248, 5. 9. 1991, p. 1. (6) OJ L 28, 4. 2. 1998, p. 5. EN Official Journal of the European Communities 20. 10. 98L 282/56 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1998. For the Commission Franz FISCHLER Member of the Commission ANNEX TABLE I Fatty acid composition as percentage of total fatty acids Fatty acids Percentages Myristic acid @ 0,05 Linolenic acid (1) @ 0,9 Arachidic acid @ 0,6 Eicosenoic acid @ 0,4 Behenic acid (2) @ 0,3 Lignoceric acid @ 0,2 (1) @ 1,0 for virgin olive oil (subheadings 1509 10 10 and 1509 10 90 ori- ginating in Morocco, until 31 October 2001). (2) @ 0,2 for oil under heading 1509.'